                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH SHALLOW,

                        Plaintiff,

       v.                                                  CIVIL ACTION

STATE FARM MUTUAL AUTOMOBILE                               NO. 20-01336
INSURANCE COMPANY,

                        Defendant.


                                         ORDER

      AND NOW, this 30th day of March 2020, upon consideration of Defendant’s

Motion to Dismiss Count II (ECF No. 6) and Plaintiff’s Response (ECF No. 7), it is

hereby ORDERED that:

      1. The Motion to Dismiss is GRANTED;

      2. Count II is DISMISSED without prejudice; and

      3. Plaintiff is granted leave to file an amended complaint on or before

            Wednesday, April 15, 2020; or

      4. If Plaintiff does not desire to amend, he may file an appropriate notice with

            the Court on or before Wednesday, April 15, 2020 asserting his intent to

            stand on the remaining claim in the Complaint.



                                                       BY THE COURT:



                                                        /s/ Gerald J. Pappert
                                                       ________________________
                                                       GERALD J. PAPPERT, J.
